        Case 2:19-cv-01281-BJR Document 137 Filed 11/20/20 Page 1 of 2



                                                     HONORABLE BARBARA J. ROTHSTEIN




                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE




GERALD JACKSON, ROSLYN JACKSON,                    NO. 2:19-CV-01281-BJR
DEAN MELLOM, JON PERRIN, and JULIE
PERRIN, individually and on behalf of all          ORDER COMPELLING
others similarly situated,                         ARBITRATION AND STAYING
                                                   PROCEEDINGS
              Plaintiffs,

       v.

THE ALIERA COMPANIES, INC., a
Delaware corporation; ALIERA
HEALTHCARE, INC., a Delaware
corporation; TRINITY HEALTHSHARE
INC., a Delaware corporation,

              Defendants.




       Before the Court is Defendants The Aliera Companies Inc.’s and Trinity Healthshare, Inc.’s

unopposed Motion for Re-Entry of Order Compelling Arbitration in the above-referenced cause.

       The Court re-enters the October 6, 2020 Order, Dkt. No. 131, compelling arbitration as to

Plaintiffs Gerald Jackson, Roslyn Jackson, and Dean Mellom, staying this matter pending
         Case 2:19-cv-01281-BJR Document 137 Filed 11/20/20 Page 2 of 2




arbitration, and vacating the July 20, 2020 Order, Dkt. No. 90.

       DATED this 20th day of November 2020.




                                                     A
                                                     Barbara Jacobs Rothstein
                                                     U.S. District Court Judge




                                                2
